Citation Nr: 0730270	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-42 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asbestosis and 
asthma.

2.  Entitlement to service connection for chronic myelogenous 
leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1984 to 
October 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part


REMAND

At the veteran's May 2005 hearing conducted at the RO with 
the Decision Review Officer, he testified to having received 
a chest X-ray for asbestos exposure and asthma from the VA 
Clinic in Toledo, Ohio.  The record is devoid of any 
treatment evidence from the VA Clinic in Toledo, Ohio, and 
these records must be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO must try to procure any 
treatment reports pertaining to the 
veteran's exposure to asbestos and asthma, 
and chronic myelogenous leukemia, from the 
Toledo, Ohio, VA Clinic.  If any 
identified Federal records are not 
secured, the RO must prepare a written 
memorandum explaining what efforts have 
been undertaken to secure the records in 
question, and why further efforts would be 
futile.

2.  Thereafter, the RO must readjudicate 
the veteran's claims of entitlement to 
service connection for exposure to 
asbestos and asthma as a result of 
exposure to asbestos, and for chronic 
myelogenous leukemia.  The RO is advised 
that it is to make any determination based 
on the laws and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
received, any evidence not received, and 
all applicable laws and pertinent 
regulations.  A reasonable period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO is 
respectfully reminded that claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims must be handled expeditiously.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


	                  
_________________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

